DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "in the first region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ewert (DE-102010039300-A1) in view of Hamashima (JP-06070507-A).
As to claim 1, Ewert shows (FIG. 1) An integrated motor housing 105 (motor para[0030]), comprising: 
a motor housing 105; 
a plurality of stator cores 161-169 press-fitted into the motor housing 105 (para[0009],[0029],[0036]); and
a circumferential direction of a circle along which the stator cores 161-169 are arranged (annular shape para[0036]).
Ewert does not show:
a cooling-channel integrated motor housing;
a cooling pipe inserted into the motor housing and disposed in a circumferential direction of a circle along which the stator cores are arranged; and 
wherein the cooling pipe is disposed to overlap with the stator cores in a direction perpendicular to a direction in which a rotating shaft of a motor extends.
As to all of the bullets Hamashima shows (FIG. 1 and 3)
a cooling-channel integrated motor housing 1;
a cooling pipe 7 inserted into the motor housing 1 and disposed in a circumferential direction of a circle along which the stator core 6 is arranged; and 
wherein the cooling pipe 7 is disposed to overlap with the stator core 6 in a direction perpendicular to a direction in which a rotating shaft 3 of an electric machine extends (para[0011],[0012],[0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing of Ewert to have
a cooling-channel integrated motor housing 105;
a cooling pipe 7 inserted into the motor housing 105 and disposed in a circumferential direction of a circle along which the stator cores 161-169 are arranged; and 
wherein the cooling pipe 7 is disposed to overlap with the stator cores 161-169 in a direction perpendicular to a direction in which a rotating shaft 110 of a motor 100 extends
as taught by Hamashima, for the advantageous benefit of having the heat of the stator cores 161-169 well absorbed with no liquid leakage from the cooling pipe 7 as taught by Hamashima (para[0015],[0016]).
As to claim 2/1, Ewert in view of Hamashima was discussed above with respect to claim 1 except for the cooling pipe is connected to a coolant injection nipple and a coolant discharge nipple installed in the motor housing, and wherein the motor housing comprises a first region between the coolant injection nipple and the coolant discharge nipple, and a second region other than the first region.
Hamashima shows (FIG. 1 and 2) the cooling pipe 7 is connected to a coolant injection nipple 71 and a coolant discharge nipple 72 installed in the motor housing 1, and wherein the motor housing 1 comprises a first region between the coolant injection nipple 71 and the coolant discharge nipple 72, and a second region other than the first region (the nipples 71,72 are attached at opposite ends of the pipe 7 and spaced from each other, either one can be the injection and the other can be the discharge para [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing of Ewert in view of Hamashima to have the cooling pipe 7 is connected to a coolant injection nipple 71 and a coolant discharge nipple 72 installed in the motor housing 1, and wherein the motor housing 1 comprises a first region between the coolant injection nipple 71 and the coolant discharge nipple 72, and a second region other than the first region as taught by Hamashima, for the advantageous benefit of having the heat of the stator cores 161-169 well absorbed with no liquid leakage from the cooling pipe 7 as taught by Hamashima (para[0015],[0016]).
As to claim 3/2/1, Ewert in view of Hamashima was discussed above with respect to claim 1 except for the cooling pipe is provided in two stages in a direction parallel to the rotating shaft of the motor, wherein the coolant discharge nipple is disposed on an upper stage of the motor housing in the direction in which the rotating shaft extends, and wherein the coolant injection nipple is disposed on a lower stage of the motor housing.
Hamashima shows (FIG. 1 and 2) the cooling pipe 7 is provided in two stages in a direction parallel to the rotating shaft 3 of the electric machine, wherein the coolant discharge nipple 71 is disposed on an upper stage of the motor housing 1 in the direction in which the rotating shaft 3 extends, and wherein the coolant injection nipple 72 is disposed on a lower stage of the motor housing 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing of Ewert in view of Hamashima to have the cooling pipe 7 is provided in two stages in a direction parallel to the rotating shaft 3 of the motor, wherein the coolant discharge nipple 71 is disposed on an upper stage of the motor housing 105 in the direction in which the rotating shaft 3 extends, and wherein the coolant injection nipple 72 is disposed on a lower stage of the motor housing 105 as taught by Hamashima, for the advantageous benefit of having the heat of the stator cores 161-169 well absorbed with no liquid leakage from the cooling pipe 7 as taught by Hamashima (para[0015],[0016]).
As to claim 8/1, Ewert in view of Hamashima was discussed above with respect to claim 1 except for one end and another end of the cooling pipe connected to the coolant injection nipple and the coolant discharge nipple are bent in a circumferential direction with respect to the rotating shaft of the motor.
Hamashima shows (FIG. 1 and 2) one end and another end of the cooling pipe 7 connected to the coolant injection nipple 72 and the coolant discharge nipple 71 are bent in a circumferential direction with respect to the rotating shaft 3 of the electric machine (the tube 7 is wound in a spiral groove 13 para[0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing of Ewert in view of Hamashima to have one end and another end of the cooling pipe 7 connected to the coolant injection nipple 72 and the coolant discharge nipple 71 are bent in a circumferential direction with respect to the rotating shaft of the motor as taught by Hamashima, for the advantageous benefit of having the heat of the stator cores 161-169 well absorbed with no liquid leakage from the cooling pipe 7 as taught by Hamashima (para[0015],[0016]).
As to claim 10/1, Ewert in view of Hamashima was discussed above with respect to claim 1 except for the cooling pipe is formed of an aluminum material.
Hamashima shows (FIG. 1 and 2) the cooling pipe is formed of an aluminum material (the tube 7 is aluminum para[0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing of Ewert in view of Hamashima to have the cooling pipe 7 is formed of an aluminum material as taught by Hamashima, for the advantageous benefit of having the heat of the stator cores 161-169 well absorbed with no liquid leakage from the cooling pipe 7 as taught by Hamashima (para[0015],[0016]).

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ewert (DE-102010039300-A1) in view of Hamashima (JP-06070507-A) and Lentge (GB 2284943 A).
As to claim 4/1, Ewert in view of Hamashima was discussed above with respect to claim 1 except for the cooling pipe is provided in one stage in the first region, and wherein the cooling pipe is provided in two stages in the second region.
Lentge shows (FIG. 4 and 5):

    PNG
    media_image1.png
    396
    834
    media_image1.png
    Greyscale

the cooling pipe 13 is provided in one stage in the first region 13A, and wherein the cooling pipe 13 is provided in two stages in the second region 13B
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing of Ewert in view of Hamashima to have the cooling pipe 7 is provided in one stage in the first region 13A, and wherein the cooling pipe 7 is provided in two stages in the second region 13B as taught by Lentge, for the advantageous benefit of effectively absorbing heat as taught by Lentge (page 7:12-17) with less pipe material thus reducing manufacturing costs.
As to claim 5/4/1, Ewert in view of Hamashima and Lentge was discussed above with respect to claim 4 except for the cooling pipe in the second region is disposed so as not to protrude above a height level of an upper surface of the stator core and below a height level of a lower surface thereof in a direction parallel to the rotating shaft of the motor.
Hamashima suggests (FIG. 1 and 3) the cooling pipe 7 in the second region is disposed so as not to protrude above a height level of an upper surface of the stator core 6 and below a height level of a lower surface thereof in a direction parallel to the rotating shaft 3 of the electric machine (the tube 7 is within the boundaries of the stator core 6 in contrast to FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing of Ewert in view of Hamashima and Lentge to have the cooling pipe 7 in the second region is disposed so as not to protrude above a height level of an upper surface of the stator core 161-169 and below a height level of a lower surface thereof in a direction parallel to the rotating shaft 3 of the motor as taught by Hamashima, for the advantageous benefit of having the heat of the stator cores 161-169 well absorbed with no liquid leakage from the cooling pipe 7 as taught by Hamashima (para[0015],[0016]).



Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowability of claim 6 is the inclusion of the limitation of the bent part in proximity to the sensor connector which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1, 2 and 4.
The primary reason for the indication of allowability of claim 7 is the inclusion of the limitation of the water pump and the clutch actuator are attached to the second region between the coolant injection and discharge locations which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1, 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lentge (GB 2284943 A) shows (FIG. 4-5) a cooling coil 13; and 
Lamke et al.  (US 2011/0095634 A1) shows a sensor connector in a first region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832